46 F.3d 1130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Matthew C. WHITE, Plaintiff-Appellant,v.Marion BARRY, Mayor;  Walter B. Ridley, Director of Districtof Columbia Department of Corrections;  Benny O. Hodges,Adm. Lorton Reformatory;  William Plaut, Adm. LortonReformatory;  David Soskind, I.A.D. Adm. for D.C.;  AlanKatz, Regional Adm. Virginia Department of Correction;James A. Gondles, Jr., Sheriff, Arlington County Jail;George Allen, III, Governor, Defendants-Appellees.
No. 94-7005.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 6, 1994.Decided Jan. 17, 1995.

Matthew C. White, Appellant Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that the court correctly found the complaint barred by the applicable statute of limitations.  Accordingly, we affirm the court's dismissal of the complaint on the basis that it is time-barred.  White v. Barry, No. CA-94-1035-AM (E.D. Va.  Aug. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court, and argument would not aid the decisional process.


2
AFFIRMED.